Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to the Application filed October 26, 2018.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amulu (U.S. Patent Application No. 2014/0181154) in view of Vezzosi (U.S. Patent Application No. 2015/0154240).

Regarding Claim 1, Amulu discloses a system comprising: 
Fig.7; par [0104], Amulu – memory and processor): 
receive a request to perform an operation relying on sets-related tables of a semantic layer universe (par [0080] and [0095], Amulu – importing data foundation from Semantic layer files/universe into in-memory information model, wherein an import request is submitted); 
inject, in response to the received request, persisted Data Foundation (DF) objects stored in a dedicated data structure of a first set container into an in-memory representation of a semantic layer universe, each of the DF objects being automatically created based on sets-related tables of the semantic layer universe (par [0092-0093], [0103], Amulu – semantic layer data foundation, which is stored in the local project, is imported into in-memory by automatically extracting the object); 
inject, in response to the received request, persisted business layer (BL) objects stored in a dedicated data structure of the first set container into the in-memory representation of the semantic layer universe, each of the BL objects being automatically created based on the sets-related tables of the semantic layer universe (par [0081-0082], [0087], Amulu – metadata objects (i.e., business objects) are created from the data foundation and organized in a business layer, wherein the information is imported into in-memory); and 
execute the operation including using the injected DF objects and the injected BL objects (par [0094], [0096-0097], Amulu – the extracted and imported objects are saved and activated).
While Amulu discussed the activation of the objects; however, Amulu is not as explicitly detailed with respect to an “augmented” semantic universe.
On the other hand, Vezzosi discloses and “augmented” semantic universe (par [0080-0083], Vezzosi - modify a data foundation and business layer; then the modified data foundation and business layer changes are pushed to universe, thus augmenting the universe). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vezzosi’s teachings into the Amulu system. A skilled artisan would have been motivated to combine in order to make the semantic model more efficient by allowing object reuse.

Regarding Claim 2, the combination of Amulu in view of Vezzosi, disclose the system of claim 1, further comprising the processor to execute the processor-executable instructions to cause the system to: 
use an in-memory catalog listing of the BL objects and DF objects automatically created based on sets-related tables for the semantic layer universe (par [0042], Amulu – catalog sub-node); and 
reconstruct the in-memory catalog listing from a data structure corresponding to the augmented semantic layer universe fragments persisted in the first set container (par [0060], Amulu – imported tables will loaded and appear in the catalog sub-node). 

Regarding Claim 3, the combination of Amulu in view of Vezzosi, disclose the system of claim 2, wherein the injecting of the DF objects and the BL objects comprises reading the DF objects and the BL objects, respectively, from the catalog listing reconstructed in the in-memory data structure corresponding to the augmented semantic layer universe after reading it from a storage structure persisted in the first set container (par [0094], [0096], Amulu). 

Regarding Claim 6, the combination of Amulu in view of Vezzosi, disclose the system of claim 1, wherein the injecting of the BL objects into the in-memory representation of the semantic layer universe comprises: 
par [0030-0031], Vezzosi); 
remapping the BOs in the copied folder to correspond to a DF of the in-memory representation of the semantic layer universe (par [0039-0040], Vezzosi); and 
attaching the copied folder to a root folder of the in-memory representation of the semantic layer universe (par [0039-0040], Vezzosi). 

Regarding Claim 7, the combination of Amulu in view of Vezzosi, disclose the system of claim 1, further comprising the processor to execute the processor-executable instructions to cause the system to: 
identify a root folder of the in-memory representation of the semantic layer that contains a listing of the BL objects corresponding to the sets-related tables of the semantic layer universe; remove the identified root folder from the in-memory representation of the augmented semantic layer (par [0039-0040], Vezzosi); 
identify all DF objects of the in-memory representation of the augmented semantic layer corresponding to the sets-related tables of the semantic layer universe, wherein a procedure for the identifying of the DF objects depends on a DF object type of each DF object (0097-0098, Amulu); and remove the identified DF objects from a data foundation of the in-memory representation of the augmented semantic layer (par [0098], Amulu – remove unwanted data foundation objects).

Claims 8-10 and 13-14 contain similar subject matter as claims 1-3 and 6-7 above; and are rejected under the same rationale.

Claims 15-16 and 19-20 contain similar subject matter as claims 1-2 and 6-7 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 4, 5, 11, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 4, 11, and 17 recite “sorting all of the DF objects in a ranked order, where each DF object is one of a plurality of object types and each object type is assigned a relative rank; and injecting the DF objects into the in-memory representation of the semantic layer universe in an ordered sequence based on the rank assigned to each object type”. Claims 5, 12, and 18 are objected to based upon their dependencies.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Chelcie Daye	
Patent Examiner
Technology Center 2100
May 21, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161